                                            Case 4:20-cv-01570-PJH Document 9 Filed 01/12/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       DEANNA RAE PORTER-HEFT,
                                                                                         Case No. 20-cv-01570-PJH
                                   8                      Plaintiff,

                                   9             v.                                      ORDER TO SHOW CAUSE
                                  10       SANTA CLARA SHERIFFS                          Re: Dkt. No. 8
                                           DEPARTMENT, et al.,
                                  11
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On July 31, 2020, the court issued an order adopting Magistrate Judge DeMarchi’s

                                  15   report and recommendation regarding dismissal of the above-captioned action. Dkt. 8.

                                  16   The court dismissed plaintiff’s complaint with leave to amend. Id. The court permitted

                                  17   plaintiff until September 11, 2020 to file an amended pleading. Id. To date, plaintiff has

                                  18   failed to do so.

                                  19          The court hereby ORDERS plaintiff to show cause why this action should not be

                                  20   dismissed with prejudice for failure to prosecute pursuant to Rule 41(b). Plaintiff must file

                                  21   a written response to this order by Friday, January 22, 2021. Alternatively, plaintiff may

                                  22   file an amended pleading, as previously permitted by the court in its July 31, 2020 order.1

                                  23   Plaintiff may file either such response by post-mail addressed to the court. If plaintiff fails

                                  24

                                  25   1The court once more directs plaintiff’s attention to the legal assistance services
                                  26   available through its San Jose Division (the Asian Law Alliance’s Federal Pro Se
                                       Program) and its San Francisco/Oakland Divisions (the Justice and Diversity Center’s
                                  27   Legal Help Center). Plaintiff may make an appointment with either program by calling
                                       408.297.1480 or 415.782.8982. More information is available at the links below.
                                  28   https://cand.uscourts.gov/pro-se-litigants/the-federal-pro-se-program-at-the-san-jose-
                                       courthouse/ and https://cand.uscourts.gov/about/court-programs/legal-help-desks/.
                                           Case 4:20-cv-01570-PJH Document 9 Filed 01/12/21 Page 2 of 2




                                   1   to timely file a response, the court will dismiss this action with prejudice.

                                   2          IT IS SO ORDERED.

                                   3   Dated: January 12, 2021

                                   4                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                   5                                                 United States District Judge
                                   6

                                   7
                                   8

                                   9

                                  10

                                  11
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
